Citation Nr: 1748642	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the regular aid and attendance of another or by reason of being housebound.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  It is noted that the Veteran's original VA Form 9, Appeal to the Board of Veterans' Appeals, received in May 2013, indicated that the Veteran desired a Board videoconference hearing, but on a subsequent VA Form 9 filed in July 2014, he declined a Board hearing; this fact was noted by his representative in a July 2015 written brief in support of the appeal.  In August 2015, the Board remanded the case to the RO for additional evidentiary development, and the case has now been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In August 2015, the Board remanded this case to the RO, in part to afford the Veteran an updated VA examination in light of evidence in the file that suggested that his health had significantly deteriorated since he was last examined by VA in August 2012.  The Board noted at that time that VA and private treatment records reflected diagnosis and/or treatment for a long list of disabilities, including hearing loss, fungal infection of the feet, cataracts, diabetes, paresthesias of the feet, erectile dysfunction, depressive disorder, chronic joint pain, back pain, gangrene, a syncopal episode, decreased vision, cocaine and alcohol abuse, chronic pancreatic, chest pain, shortness of breath, chronic obstructive pulmonary disease (COPD), headaches, chronic cough, and gastroesophageal reflux disease.  The Veteran underwent a VA psychiatric examination in January 2016 and a VA aid & attendance/housebound examination in November 2016.  Due to deficiencies in the November 2016 report, it was returned for an addendum opinion by the examiner in December 2016.  

In reviewing the VA examination reports of November and December 2016, the Board deems them to be inadequate and finds that the Veteran should undergo another examination so that the nature, severity, and functional impact of all disability may be assessed more completely.  The examiner who furnished an evaluation of the Veteran's disabilities in November 2016 indicated that the Veteran's entire file was reviewed, but did not provide an opinion that considered all known disability.  He provided diagnoses of cocaine and tobacco abuse, hypertension, type 2 diabetes mellitus, PVD, and diabetic sensory peripheral neuropathy of the bilateral lower extremities, and he wrote that the Veteran's "ability to perform functions of self-care, to include his ability to dress or undress himself, to keep himself ordinary clean and presentable, to feed himself, and to attend to the wants of nature are not impaired."  Nevertheless, he did not describe any restrictions from other well-documented disabilities, such as COPD, degenerative arthritis, coronary artery disease, hyperkeratosis of the feet, and gastroesophageal reflux disease.  Notably, the August 2015 Board remand directed that all pertinent symptomatology and findings be reported in detail.  When the RO returned the examination report to the examiner for an addendum report, he furnished a brief assessment in December 2016, in which he commented more specifically on the aforementioned diagnoses but again did not describe any restrictions from some of the Veteran's other known disabilities.  

Given the Veteran's rather lengthy list of disabilities, it is not known why the examiner did not comment upon some of them, particularly as medical evidence indicates that they cause restrictions.  Moreover, recent VA outpatient records in May 2017 indicate that the Veteran ambulates with two canes, that he was positive for claudication at one city block, causing him to fall (the last time he fell was the previous week), and that there was an apparent effort underway (by his doctor?) to get him set up with a home health aide.  

In short, the examination report, including the opinion, is deficient, and the file must be returned to the AOJ for corrective action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a VA SMP aid and attendance/housebound examination by an examiner who did not previously examine the Veteran in November 2016.  All indicated studies should be performed. 

(a).  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of regular aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. 

(b).  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities, whether he is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

(c).  In providing the opinions requested in (a) and (b), above, the examiner should fully describe any and all functional impairment produced by the disabilities that were diagnosed at the time of the previous VA examinations in August 2012 and December 2016, including hypertension, diabetes mellitus, COPD, degenerative arthritis, coronary artery disease, hyperkeratosis of the feet, gastroesophageal reflux disease, and peripheral vascular disease, in addition to any other currently diagnosed disability such as cataracts.  

The claim file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Any party responsible for scheduling the Veteran's VA examination should confirm that his correct address is used for any notification letters (because he is known to be homeless), and the claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Thereafter, the AOJ should review the entire record and readjudicate the claim of entitlement to SMP based on the need for the regular aid and attendance of another or by reason of being housebound.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the matter to the Board.

The Veteran the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  

